Citation Nr: 1208778	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from November 1977 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2009.  This matter was originally on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In October 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The Veteran has submitted additional evidence.  In October 2011, the Veteran provided a signed written waiver of the RO's initial consideration of any additional evidence received any time after the September 2011 Supplemental Statement of the Case.  

The issue of entitlement to service connection for a psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The occurrence of a stressor to which the Veteran attributes the symptoms of PTSD is not supported by credible evidence.
 
2.  PTSD is not related to the Veteran's service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's December 2009 Remand, the Appeals Management Center (AMC) requested that the Veteran complete and return another PTSD questionnaire pertaining to the claimed stressful incidents; requested that United States Joint Service Records Research Center (JSRRC) verify the Veteran's alleged stressors and provide unit histories during the time the Veteran was stationed in Germany; made a formal finding as to whether the Veteran's claimed in-service stressors could be verified; afforded the Veteran a VA psychiatric examination; readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims (Court) has held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in February 2005, March 2006, and August 2011 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal, as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The record also indicates that the Veteran has received Social Security disability benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  

The Veteran has not contended that he was pursuing SSA benefits for any psychiatric disability.  In fact, at a January 2007 VA therapy session, the Veteran reported that he received SSA disability due to seizures and back/neck conditions.  There is no indication, then, that the records would be relevant to this claim.  What is "of consequence" in this case is whether the Veteran suffers from PTSD related to his military service, and there is no indication that Social Security records would include any such information.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (SSA records are relevant if related to the injury claimant is seeking benefits for and there is a reasonable possibility of substantiating claim).  Thus, there is no indication that the SSA records would be relevant to this claim, and remanding the case to obtain such records would serve no useful purpose.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in November 2002 and July 2011.  38 C.F.R. § 3.159(c)(4).  Both examiners addressed the etiology of the Veteran's current psychiatric disorders in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).  38 C.F.R. § 4.125(a) (2011) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

In this case, the Veteran clearly has a diagnosis of PTSD.  In addition, the Veteran has not reported that any of his claimed stressors were related to combat, and, in any event, he did not serve during any wartime periods.  In the absence of evidence that establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, there must be credible supporting evidence that the claimed in-service stressor occurred and a link, established by medical evidence, between PTSD and the confirmed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

In February 2002, the Veteran submitted his claim for service connection for PTSD and depression and noted that in 1978 while stationed in Germany he fell down a stairway and hit his head.  

A July 2002 medical consultation sheet notes that the Veteran reported that he witnessed a friend to get blown up while he was in Germany.  

In August 2003, the RO received the Veteran's written statement regarding his alleged stressful incidents.  The Veteran stated that he had been having nightmares about what happened while being stationed in Panzer (Boeblingen), Germany around 1979/1980.  The Veteran stated that he came downstairs for formation about 5:30 a.m.  He spoke to the Charge of Quarters (CQ).  The Veteran asked if there were any changes for duty but the CQ did not respond.  The Veteran went to the restroom, and when he came out, the CQ told the Veteran that if the phone rang or someone came looking for him, he would be in the tool room making coffee for his platoon sergeant.  The Veteran stated that not long after, the platoon sergeant walked passed and the phone rang.  

The Veteran stated that he went to call for the CQ but an explosion went off.  The Veteran reported that he was thrown backwards to the stairwell and that two or three seconds later, he saw the platoon sergeant holding his face.  The Veteran reported that he was in shock over what he had just seen and he stood there holding his left wrist and that his head was hurting.  The Veteran reported that he looked in the tool room where the CQ had gone but that all he could see were parts of the CQ's body scattered across the room and a smell that he did not recognize.  The Veteran also reported that people were running downstairs screaming and yelling trying to get out of the building because they thought they were being attacked.  The Veteran reported that he heard a voice shouting at him that if he wasn't hurt, to get out of the building.  The Veteran told the sergeant that he hurt his wrist and his head but he was told that if he was not cut or bleeding to get out of the building.  

The Veteran reported that late that morning, the First Sergeant came to speak about what happened and told them not to speak a word of "this" to anyone.  The Veteran reported that he told the First Sergeant of the pain in his left wrist and his head and was told to see the first aid man who only gave him Tylenol.

The Veteran underwent a VA PTSD examination in November 2002, at which time he reported that he had been involved in an explosion while on duty in German and experienced left wrist and some head trauma.  The Veteran reported that the explosion killed the CQ.  The Veteran also reported another incident when he was hit by an APC carrier which caused a short period of loss of consciousness for what he estimated to be about five minutes.  The Veteran reported the development of anxiety, stress, nightmares, insomnia, flashbacks, intrusive thoughts, and a tendency to have an explosive temper.  

A mental status examination demonstrated that the Veteran was alert, cooperative, relevant, and coherent in his productions.  The Veteran admitted to flashbacks of the explosion in which his CQ was killed.  The Veteran reported hearing voices at times calling his name.  The examiner noted that the Veteran's memory had become somewhat diminished.  He was properly oriented times three, his insight and judgment were fair, and his affect was in keeping with his mood of anxiety, tension, and significant depression.  The Veteran's intelligence was noted to be average.

The Veteran indicated that the events that he recalled that had been most traumatic and that he felt contributed most to his problem of anxiety, tension, stress and depression were (1) the explosion that killed his CQ and injured several others in the building; (2) an accident in which he was hit by an APC carrier rendering him unconscious for a brief period of time; (3) a kayak accident where he almost died; (4) the loss of both parents in an auto accident while he was in service; and (5) the fact that he was pushed out of the military.  Diagnosis on Axis I was PTSD (noncombat).

The Veteran underwent a private psychological examination in November 2004.  The psychologist noted,

[The Veteran] relays a rather interesting point of trauma, which is uniquely different from most combat Veterans.  He was working in this unit; they handled explosives, cleared mines, and worked with missiles.  This was an unusual situation in that the C.Q., the individual who was appointed to be in charge of quarters, was killed.  With that he wound up being traumatized.  In addition to that the First S[ergea]nt called a meeting and asked the unit members or the ones who were involved with this not to discuss it and not to be involved in outside rumor bearing.  ... I think it probably is a paranoid feeling, and [the Veteran] fell into that exacerbating his suspicions and fears to the point of really being debilitated.  I think this is still a debilitating issue.  He didn't name the individual who was killed, but I am sure he might be able to come up with that name if pressed.

After mental status examination and testing, the Veteran was diagnosed on Axis I with PTSD.

The JSRRC subsequently indicated that research was coordinated with the U.S. Army Safety Center regarding the incident at Panzer (Boeblingen), Germany in 1979 when there was an explosion that killed two soldiers.  The JSRRC noted that the available U.S. Army casualty database lists over 275 soldiers as deceased during the period January 1, 1979 through December 31, 1980 and that in order to conduct further research regarding the incident and casualties, the Veteran must provide the most specific date possible to within 60 days, type and location of the incident, numbers and full names of casualties, unit designations to the company level, and other units involved.

In January 2005, the Veteran submitted a Change of Bus Schedule that was effective June 1980.  The Veteran stated that there was some misunderstanding about the location, which was a building on the Rhein Main Air Base, 21st Repl. Battalion and that the building in question was 2048 and that the unit and building 2948 was the Headquarters building.

JSRRC replied that there were over 11,000 accidents that took place in Germany during the period January 1, 1979 through December 31, 1980 but that there were no records of any accidents in Boeblingen, Frankfurt, Heilbronn, Kell Barracks, Nellingen, Panzer Kaserne, Patch Barracks, Rhein Main, and Stuttgart during the period January 1, 1979 through December 31, 1980.  

A September 2007 VA Psychiatric Outpatient Note indicates that the Veteran reported that he saw a fellow soldier "torn to pieces" in Germany, that the experience had stayed with him, and that he frequently had nightmares related to this.  The Veteran also reported being hit by an APC during service.  

The Veteran presented testimony at a Decision Review Officer hearing on November 29, 2007.  At that time, the Veteran testified,

I was in Stuttgart, Germany at a place called Panzer Kaserne, Boeblingen.  One morning I started down stairs to find out what time first call, first formation.  And there was a CQ there on duty.  And I asked him what time was the formation.  He said at that time 0600 hours.  I then walked toward the day room.  A few minutes later, he peeked his head in and he said, I'm going to make coffee down stairs, could you call me if the phone rings?  To the best I can recall, the phone did ring.  People were coming in.  I started down toward the stairs.  Before I can get there, an explosion went off. ... There was rumor that the CQ plugged a coffee pot in and the explosion went off and they claimed it was some sort of a missile was in an area it shouldn't have been. ... there was people coming, but we wasn't able to talk with them or anything.  We was told to get out of the building and stay around until the first sergeant came to talk with us on the issue. ... 

In a statement submitted at the Veteran's hearing in November 2007, he noted that he was in Germany for about a month or two and that sometime between May and June 1978 an explosion went off in the bottom of the barrack's basement.  The Veteran stated that the incident happened right after he came downstairs and asked the CQ who was on duty that morning the time of formation.  The CQ advised 0600.  The Veteran went into the day room and a few minutes later the CQ stuck his head in the door, advised that he was going down stairs to make some coffee, and asked the Veteran if he would listen out for the phone and let him know if the phone rang.  The Veteran stated that by that time, people had started coming in the building, and the phone began to ring.  The Veteran reported that he got up to call for the CQ, but just before he got to the stairs there was an explosion which shook the building and the Veteran fell toward the stairwell.  The Veteran reported that it happened so quickly and that smoke was coming from the basement as the door had blown open.  The Veteran reported that he saw a sergeant and someone else holding his head and face who was shouting, "Get out!  Get out!"  The Veteran stated that people were running down the stairs out of the barracks and he saw a man laying there.

The Veteran reported that after leaving the building, a formation was called to inform them not to discuss what had happened that morning.  The Veteran stated that he had a bad headache and received Tylenol from first aid personnel.  The Veteran also stated that to the best of his knowledge, the person who was killed was new in the company.

The Veteran also reported that he was hit by an APC carrier and knocked over into an embankment because the driver was not looking at what he was going and that he was also involved in a kayak accident when he could not get out after it flipped over.  

In March 2008, the Veteran submitted a notarized statement from D.H., who stated that he had been with the 1/16th Infantry Fwd on Panzer Kaserne located in Boeblingen, Germany and that there was an explosion early one morning in the basement of his building.  D.H. stated that he was coming back to the building from chow and that as he got closer to the building, there was a loud explosion.  D.H. reported that he saw plumes of smoke coming from the basement.  D.H. stated that he ran to the building, and he entered the front door, he saw smoke coming out from downstairs.  He continued downstairs to see if anyone was hurt, but when he reached the middle landing, he was told to go back up.  D.H. stated that they were told a rocket launcher was set off by the static electricity from a coffee maker being plugged up and that the CQ runner was killed during the incident as he was the soldier in the basement making coffee at the time.  D.H. also noted that the Veteran was one of the soldiers in the unit during that time period and that they were assigned to the unit at the same time.

In April 2009, the RO issued a formal finding on a lack of information required to verify stressors in connection with the PTSD claim.  

In October 2009, the Veteran presented testimony before the Board.  The Veteran testified: 

I was one morning, ... I was coming downstairs ... to go to chow ... I started downstairs and there was this CQ ... he was new in the company ... and I asked him what time was the first formation; he replied to me 5:36 and ... during that time I went toward the bathroom, we could call the latrine at that time.  As I came back out, he ... asked me, he said listen, if you're not in no hurry would I hold the fort down for him, I know it's not my job he said I'm going to make coffee for his platoon sergeant - he would be comin' in shortly.  So he started downstairs, I'd say he was there no more than about two not more than maybe five minutes at the most.  Uh, there was people startin' to come in from off post, ... the platoon sergeant did go past me and at that time, the phone was ringing.  I attempted then, I did not answer the phone, I attempted to go and tell him that he had a phone call; it was raining. ... But just then, I got down to the middle landing, explosion just went off and it pit back the two sergeants that started downstairs before I did.  I was minutes behind 'em or should I say seconds behind the door.  It blew me back toward the stairwell.  ... at that time, smoke, fire was everywhere ... it kind of just shook the building.  The sergeant as the door opened, get out, get out.  All I could do was just look, ... people were startin' to come downstairs and were panicked ... Get up ..., get out.  I said, ... all right, all right, I'm hurt, ... there was no ... mark because the railing, there was a railing that blew me ... all I could do was just sort of ... just stay there and just stare at what I saw as the smoke cleared ...   Moments as I got up, because I was being yelled at, get out, get out.  I got up and I went on out, I'm holding my head and I'm, I'm hurting ... anywhere from 30 minutes everybody was out and they come out, the First Sergeant and the CO and they said this incident that took place for us not to ever speak of it.  ...

In December 2009, the Veteran underwent a private psychological evaluation at which time he reported that during his service time in Germany he was a victim in two accidents, an explosion in the barracks and a collision with a motor vehicle.  The Veteran reported that his mother was killed in an auto accident and his father seriously injured.  The Veteran reported that in 1979, he suffered a closed head injury with a five minute loss of consciousness when a personnel carrier rolled over and pushed him into an embankment.  

After mental status examination and testing, diagnoses on Axis I included Major Depression and Severe Amnestic Disorder NOS.  The psychologist stated that the Veteran's cognitive impairment and depression were intertwined with chronic pancreatitis.  

In January 2011, the Veteran submitted the following descriptions of incidents:

We left the motor pool and were heading to the field of training site at Boeblingen, GE.  We made it to our destination.  We got out of the vehicle and they were parking the APC carrier.  While trying to park this equipment, it turned to the right instead of the left and struck me, knocking me into an embankment.  I was knocked unconscious about 2-3 minutes after hitting my head.  

The Veteran also submitted an inpatient treatment record cover sheet which noted that the cause of injury, contusion, abdominal wall, right flank, was that a heavy piece of equipment rolled and hit him on the right flank, October 26, 1979.  He was discharged to duty October 29, 1979.

A response from JSRRC indicates that they had coordinated the research with the Center of Military History (CMH) located in Fort Lesley J. McNair, Washington, D.C.  JSRRC noted that the CMH documents that the 1st Battalion, 16th Infantry (1st Bn, 16th Inf) was stationed in Boeblingen, Germany during the cited time period but that they were unable to locate unit records submitted by the 1st Bn, 16th Inf for the time period of the stressor.  In addition, JCRRC noted that they coordinated research with the United States Combat Readiness Center (CRC) from January 1, 1979 to December 31, 1980 and that CRC could not document any unit casualties for either cited time period.  

A letter from the Office of the Commanding General of the Army indicates that they searched all ground accident reports from April 15, 1978, through July 15, 1978, for any accident matching the description provided but the search met with negative results.

The Veteran underwent VA examination in July 2011, at which time he reported being in Germany in 1978.  The Veteran reported being in a stairwell when a rocket went off, causing a large explosion.  The Veteran reported that as a result of the explosion, he was knocked into the wall and sustained injuries to his head and arm.  The Veteran reported that the other soldier, who was in the doorway at the time, died from the explosion.  The Veteran reported that after the explosion, he was brought into formation (he sat down in the back of the formation because of his injuries).  The Veteran reported that he did visit a medic who only gave him Tylenol.

The Veteran was diagnosed as having PTSD, and the examiner opined that it was more likely than not that the Veteran's PTSD symptoms were related to the accident.  The Veteran was also diagnosed as having major depression (recurrent) and mood disorder due to seizures and from the incident in Germany. 

In August 2011, the Veteran submitted another statement regarding the explosion in Germany.  He stated: 

While on duty with CSC 1st Battalion 16th Infantry forward Panzer Kaserne located in Boeblingen, Germany.  There was an explosion early one morning in the basement of Building 2965.  While around by CQ desk getting ready for chow, the CQ runner that was sitting at the desk, asked if I could get the phone if it rung.  He stated that he would be making coffee for his platoon sergeant.  He was in the basement for about 5 to 7 minutes, when two other people pass by me.  Phone started to ring.  I went to get him, about 2 to 3 steps down the staircase that when the explosion happen.  The blast knocked [m]e backward. ...We were being told not to discuss this with anyone ...

A response from JSRRC indicates that they had coordinated the research with the United States Army Europe (USAREUR) G3, located in Heidelberg, Germany.  The USAREUR G3, states that the 1st Battalion, 16th Infantry Regiment (1st Bn, 16th Inf Regt) was stationed on Panzer Kaserne, in Boeblingen, Germany, during the cited time period.  They had no information on any action concerning a rocket attack.  JSRRC also coordinated research with the Army Center of Military History (ACMH), which is located at Fort Lesley J. McNair in Washington, D.C.  According to the ACMH, the 1st Battalion, 15th Infantry (1st Bn, 16th Inf) was stationed in Boblingen, Germany as stated in the Station Lists for 1978 and 1979, during the cited time period.  JSRRC also noted that they coordinated research with the National Archives and Records Administration (NARA) located in College Park, Maryland.  However, NARA was unable to locate unit records retired by the 1st Bn, 16th Inf for the cited time period.  In addition, JCRRC noted that they coordinated research with the United States Combat Readiness/Safety Center (USACRSC), Fort Rucker, Alabama.  The USACRSC was unable to document U.S. Army soldiers injured by a rocket explosion in Germany during the February-October 1978 time period.  

In September 2011, the U.S. Army Crime Records Center found no records pertaining to an explosion in May-June 1979 at Panzer Kaserne Boblingen, Germany.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board notes that factors to consider when assessing the credibility of lay evidence include facial plausibility, internal consistency, consistency with other evidence, interest, and bad character. 

In this case, the Veteran's accounts of what happened in Germany at the time of an explosion in the basement of his building have been inconsistent.  In August 2002, the Veteran reported that at that time of the explosion, he was thrown backwards to the stairwell.  In November 2007, the Veteran testified that he started down toward the stairs and that before he could get there, an explosion went off.  In a written statement received in November 2007, the Veteran reported that he got up to call for the CQ, but just before he got to the stairs there was an explosion which shook the building and that he fell toward the stairwell.  In October 2009, the Veteran testified that he attempted to go and tell the CQ that he had a phone call but he got down to the middle landing when the explosion went off and pit back the two sergeants that started downstairs before he did.  He testified that he was seconds behind them and it blew the steel door and pinned them behind the door blowing him toward the stairwell.  In July 2011, the Veteran reported being in a stairwell when a rocket went off causing a large explosion.  The Veteran reported that as a result of the explosion, he was knocked into the wall and sustained injuries to his head and arm.  The Veteran reported that the other soldier, who was in the doorway at the time, died from the explosion.  In August 2011, the Veteran reported that when he went to get the CQ, about 2 to 3 steps down the staircase, an explosion happen and that the blast knocked him backwards.
     
The Board notes that the Veteran submitted a buddy statement corroborating the Veteran's statements that an explosion occurred at which time the CQ was killed.  Although D.H. noted that the Veteran was one of the soldiers in the unit during that time period and that he and the Veteran had been assigned to the unit at the time, he did not indicate that he saw the Veteran in the building.  D.H. noted that he ran to the building, entered the front door, saw smoke coming out from downstairs, started down the stairs to see if anyone was hurt, but was told when he reached the middle landing to go back up.

Unfortunately, in this case, the Veteran's accounts of where he was and what actually happened at the time of the explosion are inconsistent.  He has indicated at different times that at the time of the explosion, (1) he was not yet to the stairs, (2) he was down on the middle landing, (3) he was in the stairwell, and (4) he was two to three steps down the staircase.  The Veteran also has indicated that (1) he fell down the stairway and hit his head, (2) he was thrown backwards to the stairwell, (3) he fell toward the stairwell, and (4) he was knocked into the wall.  

Because of the inconsistencies in the Veteran's statements, the Board concludes that they are not credible, especially in light of the Report of Medical History completed by the Veteran in August 1984 in which he denied ever having severe headache or head injury.  

In addition, because the Board has found the Veteran's statements not credible, any diagnosis of PTSD based on these assertions is not probative.  In Swann v. Brown, 5 Vet. App. 229 (1993), the Court rejected doctors' diagnoses of PTSD, made almost 20 years after the Veteran's separation from service because there were discrepancies in the Veteran's narratives as to whether he was caught in mortar fire "numerous" times or on only two occasions.    

Overall, the preponderance of the evidence is against the finding that the Veteran has a current diagnosis of PTSD that is predicated upon, and the proximate result of, a corroborated in-service stressor.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In September 2007, a VA psychiatrist noted a mood disorder secondary to pancreatitis and indicated that the Veteran suffered from chronic back pain and pancreatitis and that the resultant pain continued to negatively impact his mood.

In December 2009, the private psychologist diagnosed the Veteran as having major depression and amnestic disorder.  The psychologist concluded that the Veteran's cognitive impairment and depression were intertwined with service-connected chronic pancreatitis.  

In July 2011, in addition to PTSD and major depression, the VA examiner diagnosed mood disorder due to a General Medical condition (seizures) and noted that the Veteran reported that half of his depression was related to his physical condition and the other half to pre-existing depression from the incident in Germany.  The VA examiner noted that the Veteran could not work for several reasons and that he had to stop working because of his pancreatitis and seizure disorder.  The VA examiner, however, noted that it was difficult to separate out what is medical and what is psychiatric as the examiner believed that the Veteran's chronic pain impacted his mood and that his depressed mood impacted his pain.  

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Thus, the evidence suggests that a psychiatric disorder, even if not directly related to service, may be secondary to a service-connected pancreatitis.  As such, a remand is required in order to afford the Veteran a VA examination to clearly ascertain the etiology of his current psychiatric disorder to include as whether it is a result of a service-connected disability. 

The Board must also address the VCAA which, as noted above, imposes obligations on VA in terms of its duties to notify and assist claimants.  A review of the claims file reveals that the Veteran has not been properly notified of the provisions of the VCAA, specifically with respect to service-connection on a secondary basis.  Therefore, it is apparent that the Board must remand this case to ensure that the Veteran is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  

Accordingly, the case is REMANDED for the following action: 

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record that is necessary to substantiate the claim on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his depression/mood disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The claims file should be returned to the examiner who performed the July 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected pancreatitis caused or aggravated (chronically worsened or permanently increased the severity) any diagnosed psychiatric disorder.  

If the examiner determines that aggravation has occurred, to the extent that is possible, the examiner should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now). 

The examiner must provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
                                     A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


